45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Robert Peter RUSSELL, Defendant Appellant.
No. 94-6191.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1994.Decided Jan. 4, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CR-91-56-A, CA-93-1036-AM)
Robert Peter Russell, appellant pro se.  Lawrence Joseph Leiser, Asst. U.S. Atty., Michael Edward Rich, Office of the United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's orders denying his fed.  R.Crim. P. 33;  28 U.S.C. Sec. 2255 (1988);  and Fed.R.Civ.P. 59(e) motions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Russell, Nos.  CR-91-56-A;  CA-93-1036-AM (E.D. Va.  Jan. 12 and 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED